DETAILED ACTION

Introductory Remarks
Applicants are advised that the examiner for this application has changed. All communications should now be directed to Matasha Dhar, AU 1632. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 7-8, 17-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/10/2022.
Applicant’s election without traverse of “skeletal muscle” for claims 1 and 7, option “e” for claim 2, SEQ ID No. 4 for claim 3, SEQ ID No. 12 for claim 4, “CMV” for claim 5 and “AAV1” for claim 6 in the reply filed on 10/10/2022 is acknowledged.
Applicants are notified that Claim 4 is withdrawn from consideration because it is dependent on option “c” of claim 2 which was not elected in applicant’s response filed on 10/10/2022.
Applicants are notified that after further consideration, the examiner has withdrawn the requirement for election of species for the following species: adenovirus, adeno-associated virus, retrovirus and lentivirus (recited in claim 6). 

Claims status
Claims 4, 7-8 and 17-22 are withdrawn, claims 10-16 and 23-28 are cancelled and claims 1-6 and 9 are under consideration for further examination. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
	

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites limitations directed to various promoters such as “liver- specific promoter”, “adipose tissue- specific promoter”, “skeletal muscle promoter” and “ubiquitous promoter”. There is insufficient antecedent basis for these limitations in the claim since claim 1, that claim 5 depends on, does not recite a promoter. For the purpose of compact prosecution, claim 5 will be interpreted as dependent on claim 2 thus reciting “The viral expression construct according to claim 2” in the preamble. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Mas et al (Reversal of Type 1 Diabetes by Engineering a Glucose Sensor in Skeletal Muscle. Diabetes, Volume 55, June 2006) in view of Zhang et al (Chronic Over-expression of Fibroblast Growth Factor 21 Increases Bile Acid Biosynthesis by Opposing FGF15/19 Action. EbioMedicine, Volume 15, Published online December 24, 2016. cited in the IDS dated 11/22/2019) as evidenced by the Sequence alignment between mus musculus FGF21 and SEQ ID No. 4 (SEQUENCE_ALIGNMENT_US-16-615-854-4.align.pdf in PTO-892)
Regarding claims 1-6 and 9, in view of the 112b issues noted above, Mas teaches a viral expression construct suitable for expression in mammal skeletal muscle tissue comprising of a CMV promoter, an ubiquitous promoter, and AAV2 ITR sequences packaged in an AAV1 capsid formulated with PBS, a pharmaceutically acceptable vehicle (Research design and methods: Adeno-associated vectors). Following the definition for “suitable for expression in a mammal” provided by the instant specification on page 38 (lines 1-6), Mas’s construct includes CMV promoter which is a regulatory sequence that is operatively linked to the nucleotide sequence to be expressed and is selected on the basis of mammalian host cells to be used for expression which in case of Mas is mouse skeletal muscle tissue. The suitability of Mas’s construct for expression in mouse skeletal tissue is also evident from Figure 1A. Further, Mas also notes that their vector which combines a CMV promoter and AAV2 ITR sequences was delivered intramuscularly (Research design and methods: Adeno-associated vectors, last line), same as the instant specification (Figure 11A, example 6 and page 69, line 4-9), and this combination induces skeletal muscle specific expression without inducing expression in the liver (page 1549, right column, para 1, last line). Therefore, similar to instant specification (Figure 31B, 38), Mas’s vector enables specific expression in skeletal muscles. Mas’s vector encodes either insulin or glucokinase or both together (Research design and methods: Adeno-associated vectors).  Mas teaches use of their vector encoding both insulin and glucokinase as a gene therapy for diabetes (abstract) and highlight the advantages of targeting skeletal muscle tissue for this gene therapy by stating that “Skeletal muscle is the most important site of glucose removal from blood, accounting for ~70% of glucose disposal after a meal. In addition, skeletal muscle is an excellent target tissue for gene therapy of type 1 diabetes because of its accessibility and its capacity to secrete proteins” (Introduction, page 1546, right column, para 2, lines 3-9). Mas does not teach a viral expression construct comprising a nucleotide sequence encoding a fibroblast growth factor 21 (FGF21). Zhang teaches a recombinant adeno-associated virus (AAV) expressing mouse FGF21 (Materials and Methods: AAV preparation) which implicitly has at least 60% sequence identity with SEQ ID No. 4 (See Result No. 23-25 for mus musculus FGF21 sequences aligned with SEQ ID No. 4 in attached Sequence alignment file). Zhang also discloses the use of FGF21 as a treatment for diabetes (Introduction, first para). Owing to the disclosure of Zhang, a skilled artisan will be motivated to use FGF21 in a gene therapy for diabetes that targets skeletal muscle tissue due to skeletal muscle tissue’s accessibility and its capacity to secrete proteins as taught by Mas. Therefore, it will be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the FGF21 sequence of Zhang in the viral expression construct of Mas to yield a predictable result of a viral expression construct that encodes FGF21 in a mammalian skeletal muscle tissue.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-6 and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-14 and 16 of copending Application No. 17/295,453. Although the claims at issue are not identical, they are not patentably distinct from each other because the viral expression vector(s) of instant claim are indistinct from the gene constructs of claim 1-14 and 16 of ‘453 application. The vectors utilizing ubiquitous promoters such as CMV, CAG etc. are not tissue-specific and their expression in any or all tissues mainly depends on the administration method. The copending application is using the same vector(s) as of the instant application to drive expression in the CNS by directly administering it to the CSF (as is evident from claim 15 of the copending application) therefore the products (gene constructs, viral vectors, pharmaceutical compositions) of the two application are patentably indistinct. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATASHA DHAR whose telephone number is (571)272-1680. The examiner can normally be reached M-F 8am-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras Jr. can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATASHA DHAR/Examiner, Art Unit 1632                                                                                                                                                                                                        
/KARA D JOHNSON/Primary Examiner, Art Unit 1632